DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 3/4/22, which has been entered.

   1.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 11, 13, 16 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gilyadov (U.S. Patent Pub. No. 2011/0040771) in view of He (CN 106227471) and Shimotaya (US 20110153884 A1).
	Regarding claim 1, Gilyadov teaches a system for data storage, comprising: a storage server (system 20 receives the queries from a user 24 via a user terminal 28, and presents the query results using the user terminal – [0062]); 
a plurality of storage units (System 20 comprises a central data processing unit 32, which is connected to multiple storage units 36; Each storage unit 36 comprises one or more memory devices 40, which store selected portions of the data body, and filtering logic 44, which performs filtering and other query processing functions on the data stored in memory devices 40 of the data storage unit – [0065]-[0066]); 
a network (system 20 can exchange data, queries and results with any other computerized system, e.g., over a network – [0062]); and 
a plurality of control devices (storage units 36 – [0065]) corresponding to the plurality of storage units (corresponding to one or more memory devices 40 – [0065]-[0066]; Fig. 1), each of the plurality of control devices being independent from a respective one of the plurality of storage units (storage units 36 being independent of each other/additional storage units 36, comprising their respective memory(s) 40 – [0065]-[0066]; Fig. 1; The sub-queries are carried out in parallel by the storage units. Each storage unit 36 performs the sub-queries pertaining to its locally-stored data – [0067]) comprising: 
a host interface connected to and configured to communicate with the storage server via the network (system 20 can exchange data, queries and results with any other computerized system, e.g., over a network; the users may be connected to unit 32 using a direct connection, over a network such as the Internet, or using any other suitable interconnection means – [0062]); 
a first storage unit interface connected to and configured to communicate with a respective one of the plurality of storage units (storage units 36 are connected to data processing unit 32 using a Peripheral Component Interconnect Express (PCIe) interface; alternatively, however, any other suitable interface can also be used – [0065]); and
a first peer interface connected to and configured to communicate with an adjacent control device from the plurality of control devices, the adjacent control device having a second peer interface for communication with the first peer interface of the control device (storage units 36 may communicate with one another, either directly or via unit 32; This sort of communication is advantageous for processing certain types of queries, such as relation joining; Interconnection among units 36 can be carried out, for example, using an Infiniband network, or using any other suitable means – [0076]).
	While Gilyadov teaches caches/buffers for processing/temporarily storing data (e.g. frequently used data) (units 36 use non-volatile memory devices (e.g., Flash devices) for long-term data storage; Volatile memory devices are typically used as a scratchpad memory, as a buffer for storing interim results such as query results, as a queue between FPGAs for carrying out pipelined query processing, as a cache for temporary storage of data retrieved from non-volatile memory (e.g., frequently-used data), for caching sorted or indexed data during query processing, or for any other suitable purpose – [0070]), Gilyadov may not necessarily teach a write cache module for caching data-to-be-written into the respective one of the plurality of storage units, the cached data comprising active data pages with various usage frequencies; a processor and a memory communicatively coupled to the processor, the memory comprising program instructions that, when executed by the processor, cause the processor to:
He teaches a write cache module for caching data-to-be-written into the respective one of the plurality of storage units (the data buffer storage to be written goes to preset write cache module; In embodiments of the present invention, it is preset with and writes cache module for buffering write data, i.e. the data of write solid state hard disk (that is, to be written data) does not write direct in flash memory, but first writes cache module – He; pg. 4; paras. 8-16), the cached data comprising active data pages with various usage frequencies (generally, the use frequency (i.e. rewrite frequency) of alive data pages; the highest, so what these data will be always held at being ranked up according to lru algorithm after writing cache module, in the forward position of sequence; It is typical all the data page that rewrite frequencies are relatively low in the rearward position of this sequence, so by writing Cache module is also ranked up, and can distinguish in which data to be written is alive data page – He; pg. 4; paras. 8-16);
a processor and a memory communicatively coupled to the processor, the memory comprising program instructions that, when executed by the processor, cause the processor to (processing unit; this computer software product is stored in a storage medium, including some instructions with so that a computer equipment performs the complete of method described in each embodiment of the present invention and the aforesaid storage medium – He; pg. 7: paras. 4-5):
cache the data-to-be-written in the write cache module (caching data to be written in the write cache module – He; pg. 4; paras. 8-13);
determine whether a data storage amount of the write cache module reaches a preset value (when the described memory data output write in cache module reaches preset value, according to default cache replacement algorithm The replacement data of predetermined number is determined in the data to be written being of little use – He; pg. 4; paras. 13-16);
responsive to that the data storage amount of the write cache module reaches a preset value (when the described memory data output write in cache module reaches preset value – He; pg. 4; paras. 16-18), determine replacement data that comprises active data pages with lower usage frequencies (determine the replacement data – He; pg. 2: para. 5; after determining replacement data - He; pg. 4; paras. 16-18); and 
write the replacement data into a flash memory of the respective storage unit (S14, by described replacement data write described solid state hard disk flash memory; After determining replacement data, it is possible write the replacement data to the flash memory; due to this, the active degree of a little replacement data is relatively low, so after being written into flash memory, the probability that these data pages are rewritten also can be relatively Low – He; pg. 4: paras. 17-19).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gilyadov to have a write cache module, which caches to-be-written data, monitors the use frequency of that data and provides/replaces data based on the access frequencies, as taught by He.  The suggestion/motivation for doing so would have been to correlate/group/replace data so that the active degree of a little replacement data is relatively low, so after being written into flash memory, “the probability that these data pages are rewritten also can be relatively Low,” “reduce the number of rewrites to flash memory”, and also “reduce solid state hard disk in data access process In write scale-up problem.”  (He; pg. 4: paras. 18-19). Therefore, it would have been obvious to combine Gilyadov and He for the benefits shown above to obtain the invention as specified in the claim.
However, the combination of the Gilyadov and He reference does not explicitly teach wherein the control device is configured to establish data communications with a storage unit corresponding to the adjacent control device via the first peer interface, the second peer interface, the adjacent control device, and a second storage unit interface of the adjacent control device.
	The Shimotaya reference teaches it is conventional to have wherein the control device is configured to establish data communications with a storage unit corresponding to the adjacent control device via the first peer interface, the second peer interface, the adjacent control device, and a second storage unit interface of the adjacent control device. (see fig. 1; where storage control devices 30 and 60 are connected to other control devices via PCI-EX bus and has a host and disk interface; and paragraphs 33-45, which describes the various connections of the block of the storage control device)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the combination of the Gilyadov and He references to have wherein the control device is configured to establish data communications with a storage unit corresponding to the adjacent control device via the first peer interface, the second peer interface, the adjacent control device, and a second storage unit interface of the adjacent control device, as taught by the Shimotaya reference.
The suggestion/motivation for doing so would have been to prevent a processing speed of the storage system provided with a function for detecting a write completion of data from being reduced.  (Shimotaya, abstract)
Therefore it would have been obvious to combine the Gilyadov, He, and Shimotaya references for the benefits shown above to obtain the invention as specified in the claim.

Regarding claim 11, claim 11 comprises the same or similar limitations as claim 1 and is, therefore, rejected for the same or similar reasons.

Regarding claim 3, Gilyadov, He, and Shimotaya teach wherein each of the storage units comprises at least one of a SATA hard drive or a solid-state drive (SSD) (Gilyadov, where Memory devices 40 in units 36 may comprise any suitable type of memory; In some embodiments, some or all of devices 40 comprise non-volatile memory devices such as Flash memory devices; Additionally or alternatively, some or all of devices 40 may comprise volatile memory devices, typically Random Access Memory (RAM) devices such as Dynamic RAM (DRAM) or Static RAM (SRAM); Other examples of memory devices that can be used to implement devices 40 may comprise Ferroelectric RAM (FRAM), Magnetic RAM (MRAM) or Zero-capacitor RAM (Z-RAM); Although the embodiments described herein mainly address storage in solid-state memory devices, the methods and systems described herein can also be used for data storage in other types of storage media, such as Hard Disk Drives (HDD) – [0069]).  

Regarding claim 5 and 13, Gilyadov, He, and Shimotaya teach wherein the host interface comprises at least one of PCIe interface, SAS interface, SATA interface, RAPID-JO interface, or NVMe interface (Gilyadov, where system 20 can exchange data, queries and results with any other computerized system, e.g., over a network; the users may be connected to unit 32 using a direct connection, over a network such as the Internet, or using any other suitable interconnection means – [0062]; The elements of system 20 may be fabricated, packaged and interconnected in any suitable way; For example, each data storage unit 36 may be fabricated on a Printed Circuit Board (PCB); The PCBs may be connected to unit 32 using a motherboard or backplane (e.g., PCIe-based backplane), using board stacking (e.g., PCIe-based board stacking), using inter-board cabling or using any other suitable technique; The interconnection scheme may use any suitable, standard or proprietary, communication protocol – [0074]; The data stored in sub-system 172 is accessed by a server cluster 180; The server cluster comprises applications 184, which store and retrieve data, and a query proxy 188, which interfaces with storage sub-system 172; Proxy 188 communicates with sub-system 172 using a certain storage protocol, such as, for example, Small Computer System Interface (SCSI), Internet-SCSI (iSCSI), SCSI over Infiniband, Serial-attached SCSI (SAS), Fibre-Channel (FC), Advanced Technology Attachment (ATA), Parallel ATA (PATA) or Serial ATA (SATA), or any other suitable protocol – [0124]);
The first peer interface comprises at least one of Ethernet interface, FC interface, iSCSI interface, or SAN interface (Gilyadov, where the elements of system 20 may be fabricated, packaged and interconnected in any suitable way; For example, each data storage unit 36 may be fabricated on a Printed Circuit Board (PCB); The PCBs may be connected to unit 32 using a motherboard or backplane (e.g., PCIe-based backplane), using board stacking (e.g., PCIe-based board stacking), using inter-board cabling or using any other suitable technique; The interconnection scheme may use any suitable, standard or proprietary, communication protocol – [0074]; storage units 36 may communicate with one another, either directly or via unit 32; This sort of communication is advantageous for processing certain types of queries, such as relation joining; Interconnection among units 36 can be carried out, for example, using an Infiniband network, or using any other suitable means – [0076]; alternative system configurations; System 116 operates similarly to systems 20 and 92; In system 116, however, each queriable storage unit 36 communicates individually with switch 96 via a dedicated NIC 104; Thus, each storage unit 32 is defined as an independent network node, and communicates with switch 96, e.g., using Ethernet protocols – [0103]-[0104]; The data stored in sub-system 172 is accessed by a server cluster 180; The server cluster comprises applications 184, which store and retrieve data, and a query proxy 188, which interfaces with storage sub-system 172; Proxy 188 communicates with sub-system 172 using a certain storage protocol, such as, for example, Small Computer System Interface (SCSI), Internet-SCSI (iSCSI), SCSI over Infiniband, Serial-attached SCSI (SAS), Fibre-Channel (FC), Advanced Technology Attachment (ATA), Parallel ATA (PATA) or Serial ATA (SATA), or any other suitable protocol – [0124]); and 
the first storage unit interface comprises at least one of PCIe interface, SAS interface, SCSI interface, or SATA interface (Gilyadov, where the elements of system 20 may be fabricated, packaged and interconnected in any suitable way; For example, each data storage unit 36 may be fabricated on a Printed Circuit Board (PCB); The PCBs may be connected to unit 32 using a motherboard or backplane (e.g., PCIe-based backplane), using board stacking (e.g., PCIe-based board stacking), using inter-board cabling or using any other suitable technique; The interconnection scheme may use any suitable, standard or proprietary, communication protocol – [0074]; data stored in sub-system 172 is accessed by a server cluster 180; The server cluster comprises applications 184, which store and retrieve data, and a query proxy 188, which interfaces with storage sub-system 172; Proxy 188 communicates with sub-system 172 using a certain storage protocol, such as, for example, Small Computer System Interface (SCSI), Internet-SCSI (iSCSI), SCSI over Infiniband, Serial-attached SCSI (SAS), Fibre-Channel (FC), Advanced Technology Attachment (ATA), Parallel ATA (PATA) or Serial ATA (SATA), or any other suitable protocol – [0124]).  

Regarding claim 7 and 16, Gilyadov, He, and Shimotaya teach wherein the program instructions, when executed by the processor, further cause the processor to:Atty. Dkt. No. 10020-01-0003-US-6-Jing Yang 
Reply to Office Action of July 27, 2020Application No. 16/440,979group the data-to-be-written based on an interval at which the data-to-be-written is rewritten (by data being grouped; rule of classification includes, according to the difference rewriting interval, splits data into different groups, as such, it is possible in making every group to have identical or approximate rewriting interval data pages; rewriting always according to data to-be-written spaced how It is grouped – He; pg. 4: para. 21 – pg. 5: para. 5); and 
determine a target data block in the flash memory for storing the data-to-be-written based on the grouping (S23; according to the number of described replacement data, the target data block in described solid state hard disk flash memory is determined according to group information (i.e. the target bock in the flash memory is determined based on the grouping(s) – He; pg. 5: paras. 4-7; an illustrated example is provided on pg. 5: para. 6).  

Regarding claim 21, Gilyadov, He, and Shimotaya teach wherein the preset value is a specific numerical value (can set a preset value according to actual needs; preset value can be on concrete numerical value – He; pg. 6: para. 2).  

Regarding claim 22, Gilyadov, He, and Shimotaya teach wherein the preset value is a percentage value that indicates a usage percentage of a capacity of the write cache module (it is also possible to take the ratio value of the writing cache module; As an example by preset value is 80%, when the data occupancy write in cache module reaches write caching whole volume 80% (i.e. the preset value can be a percentage of a capacity of the write cache module) – He; pg. 6: para. 2).  

Regarding claim 23, Gilyadov, He, and Shimotaya teach further cause the processor to record page information of the data-to-be-written (record the page info of described data to be written – He; pg. 3: para. 9 and 26; record unit for recording the page info of data-to-be-written – He; pg. 6: para. 5-9).  

Regarding claim 24, Gilyadov, He, and Shimotaya teach wherein the page information comprises group information of the data-to-be-written (described page info includes the group information of described data to be written – He; pg. 3: para. 9 and 26; He; pg. 6: para. 5-9).

Regarding claim 25, Gilyadov, He, and Shimotaya teach wherein data pages in the target data block belong to a same group and have a same rewrite interval (by data being grouped; rule of classification includes, according to the difference rewriting interval, splits data into different groups, as such, it is possible in making every group to have identical or approximate rewriting interval data pages; rewriting always according to data to-be-written spaced how It is grouped – He; pg. 4: para. 21 – pg. 5: para. 5; the target data block in described solid state hard disk flash memory is determined according to group information (i.e. the target bock in the flash memory is determined based on the grouping(s)), resulting the data page in each data block broadly fall into the same group; i.e. all there is the identical or rewriting interval of approximation – He; pg. 5: paras. 4-7; an illustrated example is provided on pg. 5: para. 6).  

Claims 8, 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gilyadov (U.S. Patent Pub. No. 2011/0040771) in view of He (CN 1062274710) and Shimotaya (US 20110153884 A1) as shown in the rejections above, and in further view of Bagg (U.S. Patent Pub. No. 2014/0351188) and Jun Wang’s “Learning to Hash for Indexing Big Data – A Survey” (herein NPL - Wang).

Regarding claim 8 and 17, Gilyadov, He, and Shimotaya may not necessarily teach wherein the program instructions, when executed by the processor, further cause the processor to: preset a hash table including one or more hash values corresponding to data characteristics of data pages in the respective storage unit; acquire an input/output (I/0) data flow of the respective storage unit and the hash value corresponding to the I/0 data flow in the hash table; predict a data-page-to-be-accessed based on a learning model, the learning model being input with a set of data characteristics acquired based on the hash value corresponding to the I/0 data flow in the hash table; and prefetch data in the respective storage unit based on the predicted data-page-to-be-accessed.  
Bagg teaches wherein the program instructions, when executed by the processor, further cause the processor to: acquire an input/output (I/0) data flow of the respective storage unit (separating addresses into streams 202 and assigning the stream to a model that uses raw logs of the access histories, including the tine stamped addresses of the pages are kept and separated into different streams – [Bagg; [0014]; Fig. 2) and identifying data characteristics based on the obtained I/O data flow (recording information about the stream in the raw log, including timestamps, interstitial accesses by other streams and access history – Bagg; [0014]-[0015]);
predict a data-page-to-be-accessed based on a learning model (stream addresses are forecasted 210 based on a model 204 and system begins to prefetch pages based on the model – Bagg; [0016]; Fig. 3), 
the learning model being input with a set of data characteristics acquired (feeding access history including timestamps interstitial accesses by other streams and a messaged stream as input to a model to forecast stream addresses – Bagg; [0013]-[0016]); and 
prefetch data in the respective storage unit based on the predicted data-page-to-be-accessed (prefetch pages based on the model – Bagg; [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bagg’s prefetching system and method with Gilyadov, He, and Shimotaya in order to effectively balance between the need for quick access to data in memory against the cost of memory itself.  (Bagg; [0002]).
Gilyadov, He, Shimotaya, and Bagg may not necessarily teach preset a hash table including one or more hash values corresponding to data characteristics of data pages in the respective storage unit; the hash value corresponding to the I/0 data flow in the hash table; and data characteristics acquired based on the hash value corresponding to the I/0 data flow in the hash table.
NPL – Wang teaches preset a hash table including one or more hash values corresponding to data characteristics of data pages in the respective storage unit (learning hash codes can be organized into a hash table for inverse lookup – Pg. 2; Col. 1; Para. 1-2);
and the hash value corresponding to the I/O data flow in the hash table (searching for similar data samples in a database may be performed by nearest neighbor search; but comparing a query point with each sample becomes infeasible – Pg. 1; Col. 1; Para. 1; retrieving a set of approximate nearest neighbors is desirable, as the inverse-lookup in the hash table has constant time complexity and computing the nearest neighbor search using the hamming distance between the query and database items using a hash value within a radius can be completed much faster than an exhaustive search – Pg. 4; B.2 Indexing Using Hash Tables; Para. – 1-2); and 
data characteristics based on the hash value corresponding to the I/O data flow in the hash table (the inverse-lookup in a hash table has constant time complexity for the values of the approximate nearest neighbor search – Pg. 4; B.2 Indexing Using Hash Tables; Para. – 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gilyadov, He, Shimotaya, and Bagg with NPL – Wang to include hashing the characteristics using a learning hash function to create a hash value for a hash table for performing nearest neighbor search (as taught by Wang) for a stream/flow (as taught by Bagg).  One of ordinary skill in the art would have been motivated to make this modification because the hash codes are able to preserve the proximity of neighboring data in the original feature spaces in the hash code spaces (Wang; Pg. 1; Abstract), reduce the storage costs by hundreds and even thousands of times and allow inverse-lookup in constant time complexity. (Wang; Pg. 4; B.2 Indexing Using Hash Tables; Para. – 1-2).

Regarding claim 26, Gilyadov, He, Shimotaya, Bagg and NPL – Wang teach wherein the learning model is configured to predict data page sequence (stream addresses are forecasted 210 based on a model 204 and system begins to prefetch pages based on the model; feeding access history including timestamps interstitial accesses by other streams and a messaged stream as input to a model (i.e. learning model) to forecast stream addresses – Bagg; [0013]-[0016]; Fig. 3).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gilyadov (U.S. Patent Pub. No. 2011/0040771) in view of He (CN 1062274710) and Shimotaya (US 20110153884 A1) as shown in the rejections above, and in further view of Matzkel’s (U.S. Patent Pub. No. 2011/0167102).

Regarding claim 9 and 19, while Gilyadov, He, and Shimotaya teaches data exchanged between system elements may be encrypted (Gilyadov; [0018] and [0102]), Gilyadov and He may not necessarily teach wherein the program instructions, when executed by the processor, further cause the processor to: acquire sensitive data during data interaction with the storage server; and encrypt the acquired sensitive data.  
Matzkel teaches wherein the program instructions, when executed by the processor, further cause the processor to: acquire sensitive data during data interaction with the storage server (input data may be transmitted from client terminal 230 towards network node 250 and be intercepted by interception module 210, before transmitted over network); and  
encrypt the acquired sensitive data (interception module 210 may provide the input text to data protection module 220 that processes the input data to provide processed data, wherein the processing includes encrypting at least a portion of the input text – Matzkel; [0053]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gilyadov, He, and Shimotaya with Matzkel’s encryption and decryption of data transmitted over a network because storing and transmitting data over an unsecure network exposes the data owner to many risks, and implies that the information’s owner must trust the hosting entity and the network connecting the information owner and the hosting system.  (Matzkel; [0004]).  Encryption schemes are used to render data unintelligible to anyone who does not possess the appropriate decryption methods or keys.  (Matzkel; [0006]).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilyadov (U.S. Patent Pub. No. 2011/0040771) in view of He (CN 1062274710) and Shimotaya (US 20110153884 A1) as shown in the rejections above, and in further view of Alex Onsman’s “Remote Procedure Call (RPC)” (herein NPL – RPC).
Regarding claim 10 and 20, Gilyadov, He, and Shimotaya may not necessarily teach wherein the program instructions, when executed by the processor, further cause the processor to receive a service request of the storage server for data management via a remote procedure call (RPC) interface protocol. 
NPL - RPC teaches receive a service request of the storage server for data management via a remote procedure call (RPC) interface protocol (remote procedure call is an interprocess communication technique that is used for client-server based applications; also known as a subroutine call or a function call; a client has a request message that the RPC translates and sends to the server; this request may be a procedure or a function call to a remote server; when the server receives the request, it sends the required response back to the client – NPL – RPC; Pg. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gilyadov, He, and Shimotaya with service requests utilizing remote procedure call (RPC) protocol because RPC provides a number of advantages: Remote procedure calls support process oriented and thread oriented models; The internal message passing mechanism of RPC is hidden from the user; The effort to re-write and re-develop the code is minimum in remote procedure calls; and Remote procedure calls can be used in distributed environment as well as the local environment; Many of the protocol layers are omitted by RPC to improve performance. (NPL – RPC; Advantages of Remote Procedure Call; Pgs. 1-2).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gilyadov (U.S. Patent Pub. No. 2011/0040771) in view of He (CN 1062274710), Shimotaya (US 20110153884 A1), Bagg (U.S. Patent Pub. No. 2014/0351188), and Jun Wang’s “Learning to Hash for Indexing Big Data – A Survey” (herein NPL - Wang) as shown in the rejections above, and in further view of Kovvuri (U.S. Patent Pub. No. 2015/0281390).

Regarding claim 18, Gilyadov, He, Shimotaya, Bagg and NPL-Wang may not necessarily teach wherein the data characteristics include accessing history data of the data pages, current I/0 operation type and address of the data pages, access frequency of the data pages, re-reference interval of the data pages, data group of the data pages, file name, file type, or file size of the file to which the data pages belong.  
Kovvuri teaches wherein the data characteristics include accessing history data of the data pages, current I/0 operation type and address of the data pages, access frequency of the data pages, re-reference interval of the data pages, data group of the data pages, file name, file type, or file size of the file to which the data pages belong (useful characteristics used in intelligently and efficiently prefetching a file are the access patterns based on an access frequency between recurring time instances (re-referencing interval) – [0003]-[0006]; files may be prefetched based on a data size threshold (size), which may vary based on the amount of resources available at the time of prefetching – [0039]; Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gilyadov, He, Shimotaya, Bagg and NPL-Wang with Kovvuri’s intelligent file prefetch based on access patterns because the intelligent based prefetching offers technological advantages and efficient/intelligent prefetching.  (Kovvuri; [0003]-[0006]).

   2.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
Applicant's arguments (see pages 8-11 of the remarks) and amendments with respect to the claims have been considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shimotaya reference, in combination with the previously cited references as shown in the rejections above.  Particularly, the Examiner notes that the Shimotaya reference was included to teach the newly amended limitation of ‘wherein the control device is configured to establish data communications with a storage unit corresponding to the adjacent control device via the first peer interface, the second peer interface, the adjacent control device, and a second storage unit interface of the adjacent control device’ as shown in the rejections above. 

   3.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
	Dong (US 20140244609 A1), which teaches a system, method and device for the internet search based on the peer-to-peer network are provided. A search terminal is set up in each search peer to form a peer-to-peer network. The search request is sent from an original search peer to other search peers progressively via the broadcast/back-propagation mechanism of the peer-to-peer network. Each search peer responds the search request separately, and searches its local index library. The search results of all search peers are gathered in the original search peer, and the original search peer aggregates and sorts the search results. Such search system structure and method have made a complete breakthrough from the architecture of existing search systems, and have provided novelty architecture of the search system, which thoroughly solves the high workload of the search engine server in existing technologies.

   4.  CLOSING COMMENTS
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS IN THE APPLICATION
	Per the instant office action, claims 1, 3, 5, 7-11, 13, and 16-26 have received a second action on the merits and are subject of a second action final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137